UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 2402 John Hancock Sovereign Bond Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred E. Ouellette, Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: May 31 Date of reporting period: February 29, 2008 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Bond Fund Securities owned by the Fund on February 29, 2008 (unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Bonds 55.42% (Cost $544,945,461) Advertising 0.07% Donnelley (R.H.) Corp., Sr Note (S) 8.875% 10-15-17 B $1,190 696,150 Agricultural Products 0.21% Chaoda Modern Agriculture Holdings Ltd., Gtd Sr Note (Cayman Islands) (F)(L)(S) 7.750 02-08-10 BB 2,040 2,019,600 Airlines 1.11% American Airlines, Inc., Pass Thru Ctf Ser 1988-A4 10.210 01-01-10 CCC+ 516 484,921 Continental Airlines, Inc., Pass Thru Ctf Ser 1999-1A (L) 6.545 02-02-19 A- 914 882,223 Pass Thru Ctf Ser 2000-2 Class B 8.307 04-02-18 BB- 1,251 1,201,012 Pass Thru Ctf Ser 2001-1 Class C 7.033 06-15-11 B+ 629 597,700 Delta Airlines, Inc., Collateralized Bond (S) 6.821 08-10-22 A- 2,904 2,795,783 Sr Pass Thru Ctf Ser 2002-1 6.417 07-02-12 AAA 2,880 2,880,000 Northwest Airlines, Inc., Gtd Collateralized Note Ser 2007-1 (L) 7.027 11-01-19 A- 1,660 1,585,300 Aluminum 0.17% CII Carbon LLC, Gtd Sr Sub Note (S) 11.125 11-15-15 CCC+ 1,835 1,596,450 Apparel Retail 0.08% Hanesbrands, Inc., Gtd Sr Note Ser B (P) 8.204 12-15-14 B- 820 721,600 Asset Management & Custody Banks 0.41% Rabobank Capital Fund II, Perpetual Bond (5.260% to 12-31-13 then variable) (P)(S) 5.260 12-29-49 AA 4,005 3,821,575 Auto Parts & Equipment 0.31% Allison Transmission, Inc., Gtd Sr Note (S) 11.000 11-01-15 B- 1,325 1,132,875 Tenneco, Inc., Gtd Sr Sub Note 8.625 11-15-14 B 1,830 1,793,400 Page 1 John Hancock Bond Fund Securities owned by the Fund on February 29, 2008 (unaudited) Automobile Manufacturers 0.17% General Motors Corp., Sr Note (L) 7.125 07-15-13 B- 1,880 1,579,200 Broadcasting & Cable TV 0.91% CCH II LLC/CCH II Capital Corp., Gtd Sr Note 10.250 09-15-10 CCC 1,560 1,427,400 Comcast Cable Communications Holdings, Inc., Sr Note (L) 8.375 03-15-13 BBB+ 1,445 1,622,468 Comcast Cable Holdings LLC, Gtd Sr Note 9.800 02-01-12 BBB+ 1,720 1,996,186 Shaw Communications, Inc., Sr Note (Canada) (F) 8.250 04-11-10 BB+ 1,675 1,762,937 XM Satellite Radio, Inc., Gtd Sr Note (L) 9.750 05-01-14 CCC 1,905 1,738,313 Casinos & Gaming 2.13% Fountainebleau Las Vegas, Note (S) 10.250 06-15-15 CCC+ 1,825 1,314,000 Greektown Holdings LLC, Sr Note (S) 10.750 12-01-13 CCC+ 1,170 1,105,650 Indianapolis Downs LLC, Sr Sec Note (S) 11.000 11-01-12 B 1,135 1,021,500 Isle of Capris Casinos, Inc., Gtd Sr Sub Note (L) 7.000 03-01-14 B 1,375 938,438 Jacobs Entertainment, Inc., Gtd Sr Note 9.750 06-15-14 B- 1,970 1,635,100 Little Traverse Bay Bands of Odawa Indians, Sr Note (S) 10.250 02-15-14 B 1,895 1,897,369 Majestic Star Casino LLC, Gtd Sr Sec Note 9.500 10-15-10 B+ 1,525 1,342,000 Mohegan Tribal Gaming Authority, Sr Sub Note 7.125 08-15-14 B 1,050 897,750 MTR Gaming Group, Inc., Gtd Sr Note Ser B 9.750 04-01-10 B 1,525 1,479,250 Gtd Sr Sub Note Ser B 9.000 06-01-12 B- 1,090 959,200 Pokagon Gaming Authority, Sr Note (S) 10.375 06-15-14 B 764 794,560 Seminole Tribe of Florida, Bond (S) 6.535 10-01-20 BBB 2,260 2,367,056 Trump Entertainment Resorts, Inc., Gtd Sr Sec Note (L) 8.500 06-01-15 B 1,625 1,129,375 Turning Stone Resort & Casino Enterprise, Sr Note (S) 9.125 09-15-14 B+ 1,985 1,915,525 Waterford Gaming LLC, Sr Note (S) 8.625 09-15-14 BB- 1,361 1,323,573 Page 2 John Hancock Bond Fund Securities owned by the Fund on February 29, 2008 (unaudited) Commodity Chemicals 0.09% Sterling Chemicals, Inc., Gtd Sr Sec Note (S) 10.250 04-01-15 B- 875 875,000 Computer Hardware 0.27% Computer Sciences Corp., Sr Note (S) 6.500 03-15-18 A- 2,520 2,570,080 Consumer Finance 0.73% CIT Group, Inc., Sr Note 5.650 02-13-17 A 660 551,771 Sr Note 5.000 02-13-14 A 445 381,144 Sr Note 5.125 09-30-14 A- 575 487,461 Ford Motor Credit Co., LLC, Sr Note 9.875 08-10-11 B 1,135 1,050,641 Sr Note 9.750 09-15-10 B 3,237 3,044,017 GMAC LLC, Sr Note 6.000 12-15-11 BB+ 1,750 1,402,375 Data Processing & Outsourced Services 0.19% Fiserv, Inc., Gtd Sr Note 6.800 11-20-17 BBB 1,690 1,788,196 Diversified Banks 1.98% Banco Mercantil del Norte SA, Sub Bond (Mexico) (F)(P)(S) 6.862 10-13-21 Baa1 2,500 2,250,477 Chuo Mitsui Trust & Banking Co., Ltd., Perpetual Jr Sub Note (5.506% to 4-15-15 then variable) (Japan) (F)(P)(S) 5.506 12-15-49 A2 2,530 2,128,140 HBOS Plc, Perpetual Jr Sub Bond (6.413% to 10-1-35 then variable) (United Kingdom) (F)(P)(S) 6.413 09-29-49 A 2,410 1,906,922 Lloyds TSB Group Plc, Bond (6.267% to 11-30-16 then variable) (United Kingdom) (F)(P)(S) 6.267 11-14-16 A 2,500 2,185,230 Royal Bank of Scotland Group Plc, Jr Sub Bond Ser MTN (United Kingdom) (F)(P) 7.640 03-31-49 A 1,400 1,396,143 Perpetual Jr Sub Bond (7.648% to 9-30-31 then variable) (United Kingdom) (F)(P) 7.648 08-29-49 A 3,210 3,312,277 Silicon Valley Bank, Sub Note 6.050 06-01-17 BBB 2,335 2,362,733 Societe Generale, Sub Note (France) (F)(S) 5.922 04-05-49 A+ 1,725 1,555,269 Standard Chartered Plc, Bond (United Kingdom) (F)(L)(P)(S) 7.014 07-30-49 BBB+ 1,700 1,535,559 Page 3 John Hancock Bond Fund Securities owned by the Fund on February 29, 2008 (unaudited) Diversified Chemicals 0.33% Ecolab, Inc., Sr Note 4.875 02-15-15 A 1,905 1,922,324 Mosiac Co. (The), Sr Note (S) 7.625 12-01-16 BB- 1,100 1,182,500 Diversified Commercial & Professional Services 0.37% General Electric Co., Sr Note 5.250 12-06-17 AAA 1,810 1,816,599 Grupo Kuo SAB de CV, Gtd Sr Note (Mexico) (F)(S) 9.750 10-17-17 BB- 1,775 1,668,500 Diversified Financial Services 1.29% ERAC USA Finance Co., Gtd Sr Note (S) 6.375 10-15-17 BBB 1,730 1,584,211 Huntington Capital III, Gtd Sub Bond 6.650 05-15-37 BBB- 2,165 1,800,003 Independencia International Ltd., Gtd Sr Bond (Brazil) (F)(S) 9.875 01-31-17 B 805 754,687 Nelnet, Inc., Note (7.400% to 9-1-11 then variable) (P) 7.400 09-29-36 BB+ 2,595 2,315,472 QBE Capital Funding II LP, Gtd Sub Bond (Jersey Islands) (F)(S) 6.797 06-01-49 BBB 2,485 2,280,000 SMFG Preferred Capital, Bond (S) 6.078 01-25-17 BBB 2,215 1,924,680 Sovereign Capital Trust VI, Gtd Note 7.908 06-13-36 BB+ 1,840 1,477,446 Diversified Metals & Mining 0.27% Freeport-McMoRan Copper & Gold, Inc., Sr Note 8.375 04-01-17 BB 485 514,100 New Gold, Inc., Sr Note (Canada) (D)(G) 10.000 06-28-17 CCC+ 1,350 1,097,282 Vedanta Resources Plc, Sr Note (United Kingdom) (F)(S) 6.625 02-22-10 BB 935 918,638 Diversified REITs 0.10% HRPT Properties Trust, Sr Note REIT 6.650 01-15-18 BBB 1,070 940,161 Drug Retail 0.60% CVS Caremark Corp., Jr Sub Bond (P) 6.302 06-01-37 BBB- 3,635 3,448,332 Sr Note (L) 5.750 06-01-17 BBB+ 2,140 2,207,857 Page 4 John Hancock Bond Fund Securities owned by the Fund on February 29, 2008 (unaudited) Electric Utilities 3.36% Abu Dhabi National Energy Co., Bond (United Arab Emirates) (F)(S) 6.500 10-27-36 A+ 3,035 2,781,547 AES Eastern Energy LP, Sr Pass Thru Ctf 1999-A 9.000 01-02-17 BB+ 3,408 3,714,394 Beaver Valley Funding Corp., Sec Lease Obligation Bond 9.000 06-01-17 BBB- 3,467 3,739,576 BVPS II Funding Corp., Collateralized Lease Bond 8.890 06-01-17 BBB- 2,297 2,587,828 HQI Transelect Chile SA, Sr Note (Chile) (F) 7.875 04-15-11 BBB- 2,655 2,860,951 Indiantown Cogeneration LP, 1st Mtg Note Ser A-9 9.260 12-15-10 BB+ 976 1,022,189 IPALCO Enterprises, Inc., Sr Sec Note 8.625 11-14-11 BB- 1,835 1,926,750 Monterrey Power SA de CV, Sr Sec Bond (Mexico) (F)(S) 9.625 11-15-09 BBB+ 2,445 2,653,135 Nevada Power Co., Mtg Note Ser L 5.875 01-15-15 BB+ 1,755 1,769,124 PNPP II Funding Corp., Deb 9.120 05-30-16 BBB- 193 235,230 TECO Finance, Inc., Sr Note (S) 7.000 05-01-12 Baa3 1,211 1,288,141 Sr Note (S) 6.572 11-01-17 Baa3 839 855,721 Texas Competitive Electric Holdings Co., LLC, Gtd Sr Note (S) 10.250 11-01-15 CCC 1,920 1,872,000 Waterford 3 Funding Corp., Sec Lease Obligation Bond 8.090 01-02-17 BBB 4,316 4,337,049 Electronic Equipment Manufacturers 0.11% Tyco Electronics Group SA, Gtd Sr Bond (Luxembourg) (F)(S) 6.550 10-01-17 BBB 970 1,017,002 Environmental & Facilities Services 0.05% Blaze Recycling & Metals, Inc., Gtd Sr Sec Note (G)(S) 10.875 07-15-12 B 595 517,650 Foreign Banks 0.35% ICICI Bank Ltd., Note (India) (F)(S) 6.625 10-03-12 BBB- 2,370 2,363,655 Standard Chartered Bank, Sub Note (United Kingdom) (F)(S) 6.400 09-26-17 A 865 897,494 Gas Utilities 0.39% KN Capital Trust I, Cap Security 8.560 04-15-27 B- $1,670 1,670,000 Southern Union Co., Jr Sub Note 7.200 11-01-66 BB 2,165 1,983,209 Page 5 John Hancock Bond Fund Securities owned by the Fund on February 29, 2008 (unaudited) Health Care Distributors 0.16% Covidien International Finance SA, Gtd Sr Note (Luxembourg) (F)(S) 6.000 10-15-17 A- 1,455 1,521,913 Health Care Facilities 0.27% Community Health Systems, Inc., Gtd Sr Sub Note (L) 8.875 07-15-15 B- 2,560 2,512,000 Health Care Services 0.45% Alliance Imaging, Inc., Sr Sub Note (L) 7.250 12-15-12 B- 935 883,575 Sr Sub Note (S) 7.250 12-15-12 B- 695 656,775 UnitedHealth Group, Inc., Sr Note 6.625 11-15-37 A- 1,445 1,372,270 Sr Note 5.500 11-15-12 A- 1,240 1,296,135 Health Care Supplies 0.07% Bausch & Lomb, Inc., Sr Note (S) 9.875 11-01-15 B- 650 659,750 Hotels, Resorts & Cruise Lines 0.19% Starwood Hotels & Resorts Worldwide, Inc., Sr Note 6.250 02-15-13 BBB- 1,815 1,819,340 Insurance Brokers 0.62% Merna Reinsurance Ltd., Sec Sub Note Ser B 6.580 07-07-10 A2 2,020 1,946,876 Progressive Corp. (The), Jr Sub Deb (P) 6.700 06-15-37 A- 1,225 1,083,059 Prudential Financial, Inc., Sr Note Ser D (L) 5.150 01-15-13 A+ 2,765 2,821,987 Integrated Telecommunication Services 1.13% AT&T, Inc., Note 6.500 09-01-37 A 960 971,244 Axtel SAB de CV, Sr Note (Mexico) (F)(S) 7.625 02-01-17 BB- 1,890 1,918,350 Cincinnati Bell, Inc., Gtd Sr Sub Note (L) 8.375 01-15-14 B- 1,215 1,166,400 Nextel Communications, Inc., Sr Gtd Note Ser E 6.875 10-31-13 BBB- 2,365 1,856,525 Qwest Corp., Sr Note 7.875 09-01-11 BBB- 1,620 1,648,350 Sprint Capital Corp., Gtd Sr Note 6.875 11-15-28 BBB- 2,355 1,648,500 West Corp., Gtd Sr Sub Note 11.000 10-15-16 B- 1,710 1,432,125 Page 6 John Hancock Bond Fund Securities owned by the Fund on February 29, 2008 (unaudited) Investment Banking & Brokerage 0.99% American General Finance Corp., Note Ser J 6.900 12-15-17 A+ 1,735 1,743,661 Bear Stearns Cos., Inc. (The), Sr Note 7.250 02-01-18 BBB 1,950 1,891,849 BNP Paribas, Jr Sub Note (7.195% to 6-25-37 then variable) (France) (F)(P)(S) 7.195 06-29-49 AA- 1,065 978,362 Goldman Sachs Group, Inc. (The), Jr Sub Note 6.750 10-01-37 A+ 1,025 956,966 Jefferies Group, Inc., Sr Note 6.450 06-08-27 BBB+ 1,115 966,059 Mizuho Finance, Gtd Sub Bond (Cayman Islands) (F) 8.375 12-29-49 Aa3 2,750 2,805,467 Life & Health Insurance 0.25% Lincoln National Corp., Jr Sub Bond 6.050 04-20-67 A- 915 821,104 Symetra Financial Corp., Jr Sub Bond (P)(S) 8.300 10-15-37 BB 1,660 1,588,072 Marine 0.43% CMA CGM SA, Sr Note (France) (F)(S) 7.250 02-01-13 BB+ 2,690 2,286,500 Navios Maritime Holdings, Inc., Sr Note (Marshall Islands) (F) 9.500 12-15-14 B+ 1,805 1,737,312 Metal & Glass Containers 0.24% BWAY Corp., Gtd Sr Sub Note 10.000 10-15-10 B- 2,375 2,303,750 Movies & Entertainment 0.31% Cinemark, Inc., Sr Disc Note 9.750 03-15-14 CCC+ 920 837,200 Quebecor Media, Inc., Sr Note (Canada) (F)(S) 7.750 03-15-16 B 355 325,712 Rogers Cable, Inc., Gtd Sr Note (Canada) (F) 6.750 03-15-15 BBB- 1,640 1,735,623 Multi-Line Insurance 0.96% Axa SA, Perpetual Sub Note (6.379% to 12-14-36 then variable) (France) (F)(P)(S) 6.379 12-14-49 BBB+ 1,170 945,349 Genworth Financial, Inc., Jr Sub Note (6.150% to 11-15-16 then variable) (P) 6.150 11-15-66 BBB+ 1,640 1,390,079 Page 7 John Hancock Bond Fund Securities owned by the Fund on February 29, 2008 (unaudited) Horace Mann Educators Corp., Sr Note 6.850 04-15-16 BBB 1,425 1,522,508 Liberty Mutual Group, Bond (S) 7.500 08-15-36 BBB 3,070 2,978,720 Gtd Jr Sub Bond (L)(S) 7.800 03-15-37 BB+ 2,635 2,192,958 Multi-Media 0.48% News America Holdings, Inc., Gtd Sr Deb 8.250 08-10-18 BBB+ 2,165 2,551,422 Time Warner Entertainment Co., LP, Sr Deb 8.375 03-15-23 BBB+ 1,740 1,968,733 Multi-Utilities 0.56% Dynegy-Roseton Danskamme, Gtd Pass Thru Ctf Ser B 7.670 11-08-16 B 2,090 2,088,694 Salton Sea Funding Corp., Gtd Sr Sec Note Ser E 8.300 05-30-11 BBB- 933 1,058,264 Sr Sec Bond Ser F 7.475 11-30-18 BBB- 1,845 2,108,213 Office Services & Supplies 0.25% Xerox Corp., Sr Note (L) 6.750 02-01-17 BBB- 2,204 2,343,154 Oil & Gas Drilling 0.42% Allis-Chalmers Energy, Inc., Sr Note 8.500 03-01-17 B 1,270 1,111,250 Delek & Avner-Yam Tethys Ltd., Sr Sec Note (Israel) (F)(S) 5.326 08-01-13 BBB- 1,211 1,256,142 Western Oil Sands, Inc., Gtd Sr Sec Note (Canada) (F) 8.375 05-01-12 BBB+ 1,400 1,598,843 Oil & Gas Exploration & Production 0.24% Marathon Oil Corp., Sr Note 6.000 10-01-17 BBB+ 950 979,231 McMoRan Exploration Co., Gtd Sr Note 11.875 11-15-14 CCC+ 1,230 1,254,600 Oil & Gas Refining & Marketing 0.45% Enterprise Products Operating LP, Gtd Jr Sub Note (P) 7.034 01-15-68 BB 2,130 1,844,669 Premcor Refining Group, Inc. (The), Gtd Sr Note 6.750 05-01-14 BBB 2,310 2,418,720 Page 8 John Hancock Bond Fund Securities owned by the Fund on February 29, 2008 (unaudited) Oil & Gas Storage & Transportation 0.80% Buckeye Parterns LP, Sr Note 5.125 07-01-17 BBB 1,260 1,209,821 Markwest Energy Partners LP, Gtd Sr Note Ser B 8.500 07-15-16 B 1,835 1,830,413 NGPL PipeCo LLC, Sr Note (S) 7.119 12-15-17 BBB- 2,150 2,248,066 TEPPCO Partners LP, Gtd Jr Sub Note 7.000 06-01-67 BB 2,640 2,301,254 Packaged Foods & Meats 0.56% ASG Consolidated LLC/ASG Finance, Inc., Sr Disc Note (Zero to 11-1-08 then 11.500%) (O) Zero 11-01-11 B- 2,200 1,947,000 General Foods Corp., Deb 7.000 06-15-11 A- 1,145 1,146,966 Minerva Overseas Ltd., Gtd Note (Cayman Islands) (F)(S) 9.500 02-01-17 B 2,350 2,167,875 Paper Packaging 0.05% U.S. Corrugated, Inc., Sr Sec Note 10.000 06-01-13 B 605 453,750 Paper Products 0.46% Plum Creek Timber Co., Inc., Gtd Note 5.875 11-15-15 BBB- 1,740 1,780,566 Stone Container Corp., Sr Note 8.000 03-15-17 B- 920 814,200 Verso Paper Holdings LLC, Gtd Sr Note Ser B (L) 9.125 08-01-14 B+ 1,880 1,771,900 Pharmaceuticals 0.26% Abbott Laboratories, Sr Note 5.600 11-30-17 AA 2,370 2,498,833 Property & Casualty Insurance 0.26% Ohio Casualty Corp., Sr Note 7.300 06-15-14 BBB 2,330 2,479,386 Publishing 0.13% Idearc, Inc., Gtd Sr Note 8.000 11-15-16 B+ 2,070 1,221,300 Railroads 0.20% Unions Pacific Corp., Sr Note 5.700 08-15-18 BBB 1,865 1,882,691 Page 9 John Hancock Bond Fund Securities owned by the Fund on February 29, 2008 (unaudited) Real Estate Management & Development 0.70% Health Care REIT, Inc., Sr Note 6.200 06-01-16 BBB- 1,835 1,649,417 Healthcare Realty Trust, Inc., Sr Note 8.125 05-01-11 BBB- 1,715 1,832,146 Nationwide Health Properties, Inc., Note 6.500 07-15-11 BBB- 1,745 1,874,617 Shimao Property Holding Ltd., Gtd Sr Note (Cayman Islands) (F)(L)(S) 8.000 12-01-16 BB+ 1,675 1,289,750 Restaurants 0.07% Dave & Buster's, Inc. Gtd Sr Note 11.250 03-15-14 CCC+ 690 627,900 Semiconductor Equipment 0.16% Freescale Semicinductor, Inc., Gtd Sr Sub Note (L) 10.125 12-15-16 B- 2,060 1,462,600 Specialized Finance 1.54% Astoria Depositor Corp., Pass Thru Ctf Ser B (G)(S) 8.144 05-01-21 BB 3,590 3,607,950 Bosphorous Financial Services, Sec Floating Rate Note (P)(S) 4.865 02-15-12 Baa2 2,660 2,635,068 Drummond Co., Inc., Sr Note (S) 7.375 02-15-16 BB- 1,060 969,900 ESI Tractebel Acquistion Corp., Gtd Sec Bond Ser B 7.990 12-30-11 BB 3,116 3,182,483 HRP Myrtle Beach Operations LLC, Sr Sec Note (P)(S) 9.894 04-01-12 B+ 1,075 935,250 UCAR Finance, Inc., Gtd Sr Note 10.250 02-15-12 B 879 907,568 USB Realty Corp., Perpetual Bond (6.091% to 1-15-12 then variable) (P)(S) 6.091 01-15-49 A+ 2,900 2,233,000 Specialty Chemicals 0.52% American Pacific Corp., Gtd Sr Note 9.000 02-01-15 B 2,160 2,095,200 Momentive Performance, Gtd Sr Note 9.750 12-01-14 B- 1,510 1,351,450 Nova Chemicals Ltd., Note (Canada) (F) 7.875 09-15-25 B+ 1,695 1,440,750 Steel 0.25% WCI Steel Acquisition, Inc., Sr Sec Note (G) 8.000 05-01-16 B+ 2,415 2,372,738 Page 10 John Hancock Bond Fund Securities owned by the Fund on February 29, 2008 (unaudited) Thrifts & Mortgage Finance 23.28% American Home Mortgage Assets, Mtg Pass Thru Ctf Ser 2006-6 Class XP IO 2.549 12-25-46 AAA 51,875 2,431,656 Mtg Pass Thru Ctf Ser 2007-5 Class XP IO 2.981 06-25-47 AAA 37,997 2,517,291 American Home Mortgage Investment Trust, Mtg Pass Thru Ctf Ser 2007-1 Class GIOP IO (P) 2.181 05-25-47 AAA 30,759 1,845,519 American Tower Trust, Mtg Pass Thru Ctf Ser 2007-1A Class D (S) 5.957 04-15-37 BBB 3,175 2,633,377 Banc of America Commercial Mortgage, Inc., Mtg Pass Thru Ctf Ser 2005-6 Class A4 (P) 5.181 09-10-47 AAA 2,965 2,853,368 Mtg Pass Thru Ctf Ser 2006-2 Class A3 (P) 5.712 05-10-45 AAA 5,400 5,297,904 Mtg Pass Thru Ctf Ser 2006-3 Class A4 5.889 07-10-44 AAA 5,260 5,179,164 Banc of America Funding Corp., Mtg Pass Thru Ctf Ser 2006-B Class 6A1 (P) 5.880 03-20-36 AAA 3,906 3,917,820 Mtg Pass Thru Ctf Ser 2006-D Class 6B1 (P) 5.946 05-20-36 AA+ 2,115 2,149,181 Mtg Pass Thru Ctf Ser 2007-E Class 4A1 (P) 5.936 07-20-47 AAA 2,273 2,283,431 Bank of America Commercial Mortgage, Inc., Mtg Pass Thru Ctf Ser 2006-4 Class A3A 5.600 07-10-46 AAA 4,245 4,137,635 Bear Stearns Alt-A Trust, Mtg Pass Thru Ctf Ser 2005-3 Class B2 (P) 5.547 04-25-35 AA+ 1,207 1,174,375 Bear Stearns Commercial Mortgage Securities, Inc., Mtg Pass Thru Ctf Ser 2002-T0P8 Class A2 4.830 08-15-38 AAA 4,260 4,098,547 Mtg Pass Thru Ctf Ser 2003-T10 Class A2 4.740 03-13-40 AAA 4,690 4,448,813 Mtg Pass Thru Ctf Ser 2006-PW14 Class D 5.412 12-01-38 A 2,480 1,715,494 Chaseflex Trust, Mtg Pass Thru Ctf Ser 2005-2 Class 4A1 5.000 05-25-20 AAA 3,125 3,137,721 Citigroup Commercial Mortgage Trust, Mtg Pass Thru Ctf Ser 2006-C4 Class A3 (P) 5.724 03-15-49 Aaa 3,350 3,284,078 Citigroup Mortgage Loan Trust, Inc., Mtg Pass Thru Ctf Ser 2005-5 Class 2A3 5.000 08-25-35 AAA 1,806 1,817,526 Mtg Pass Thru Ctf Ser 2005-10 Class 1A5A (P) 5.833 12-25-35 AAA 2,908 2,470,408 Citigroup/Deutsche Bank Commercial Mortgage Trust, Mtg Pass Thru Ctf Ser 2005-CD1 Class C (P) 5.225 07-15-44 AA 1,030 831,548 Commercial Mortgage, Mtg Pass Thru Ctf Ser 2006-C7 Class A3 (P) 5.706 06-10-46 AAA 3,200 3,143,908 ContiMortgage Home Equity Loan Trust, Pass Thru Ctf Ser 1995-2 Class A-5 8.100 08-15-25 AAA 342 319,981 Countrywide Alternative Loan Trust, Mtg Pass Thru Ctf Ser 2005-59 Class 2X IO (P) 1.383 11-20-35 AAA 40,181 1,431,459 Page 11 John Hancock Bond Fund Securities owned by the Fund on February 29, 2008 (unaudited) Mtg Pass Thru Ctf Ser 2006-0A3 Class X IO (P) 2.231 05-25-36 AAA 17,507 722,167 Mtg Pass Thru Ctf Ser 2006-0A8 Class X IO (P) 1.949 07-25-46 AAA 38,743 1,501,279 Mtg Pass Thru Ctf Ser 2006-0A10 Class XPP IO (P) 1.813 08-25-46 AAA 20,374 770,403 Mtg Pass Thru Ctf Ser 2006-11CB Class 3A1 6.500 05-25-36 Aaa 3,967 3,970,609 Mtg Pass Thru Ser 2007-OA8 Class X IO 2.000 06-25-47 AAA 25,497 1,015,899 Crown Castle Towers LLC, Mtg Pass Thru Ctf Ser 2006-1A Class E (S) 6.065 11-15-36 Baa3 2,900 2,585,118 Mtg Pass Thru Ctf Ser 2006-1A Class F (S) 6.650 11-15-36 Ba1 5,065 4,536,011 CS First Boston Mortgage Securities Corp., Mtg Pass Thru Ctf Ser 2003-CPN1 Class A2 4.597 03-15-35 AAA 6,665 6,309,492 DB Master Finance LLC, Mtg Pass Thru Ctf Ser 2006-1 Class A2 (S) 5.779 06-20-31 AAA 4,605 4,075,172 Mtg Pass Thru Ctf Ser 2006-1 Class M1 (S) 8.285 06-20-31 BB 1,065 947,059 Dominos Pizza Master Issuer LLC, Mtg Pass Thru Ctf Ser 2007-1 Class M1 (S) 7.629 04-25-37 BB 3,215 2,621,376 DSLA Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-AR5 Class X2 IO (P) 1.050 08-19-45 AAA 40,539 1,393,542 First Horizon Alternative Mortgage Securities, Mtg Pass Thru Ctf Ser 2004-AA5 Class B1 (P) 5.214 12-25-34 AA 1,261 1,240,227 Mtg Pass Thru Ctf Ser 2006-AA2 Class B1 (G)(P) 6.177 05-25-36 AA 1,326 924,519 Global Signal Trust, Sub Bond Ser 2004-2A Class D (S) 5.093 12-15-14 Baa2 1,425 1,363,739 Sub Bond Ser 2006-1 Class E (S) 6.495 02-15-36 Baa3 1,850 1,754,947 Global Tower Partners Acquisition Partners LLC, Mtg Pass Thru Ctf Ser 2007-1A Class F (S) 7.050 05-15-37 Ba2 780 721,414 GMAC Commercial Mortgage Securities, Inc., Mtg Pass Thru Ctf Ser 2002-C1 Class A1 5.785 11-15-39 AAA 2,795 2,806,631 Mtg Pass Thru Ctf Ser 2003-C2 Class B (P) 5.314 05-10-40 AAA 7,495 7,389,090 GMAC Mortgage Corporation Loan Trust, Mtg Pass Thru Ctf Ser 2006-AR1 Class 2A1 (P) 5.637 04-19-36 AAA 2,497 2,499,115 Greenwich Capital Commercial Funding Corp., Mtg Pass Thru Ctf Ser 2007-GG9 Class C 5.554 03-10-39 AA 1,810 1,304,992 Mtg Pass Thru Ctf Ser 2007-GG9 Class F 5.633 03-10-39 A 995 637,704 GS Mortgage Securities Corp., Mtg Pass Thru Ctf Ser 2006-NIM3 Class N2 8.112 06-25-46 Baa2 538 533,026 GS Mortgage Securities Corp. II, Mtg Pass Thru Ctf Ser 2006-GG8 Class A2 5.479 11-10-39 Aaa 6,025 5,936,855 GSR Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2004-9 Class B1 (G)(P) 5.217 08-25-34 AA 1,892 1,775,890 Page 12 John Hancock Bond Fund Securities owned by the Fund on February 29, 2008 (unaudited) Mtg Pass Thru Ctf Ser 2006-AR1 Class 3A1 (P) 5.388 01-25-36 AAA 5,543 5,520,679 HarborView Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-8 Class 1X IO (P) 1.223 09-19-35 AAA 28,967 950,488 Mtg Pass Thru Ctf Ser 2007-3 Class ES IO (G)(P) 0.350 05-19-47 AAA 72,442 543,314 Mtg Pass Thru Ctf Ser 2007-4 Class ES IO (G)(P) 0.350 07-19-47 AAA 72,736 636,439 Mtg Pass Thru Ctf Ser 2007-6 Class ES IO (G)(P)(S) 0.343 11-19-15 AAA 50,712 380,343 Harborview NIM Corp., Mtg Pass Thru Ctf Ser 2007-A Class N2 (G)(S) 7.870 04-25-37 BBB- 913 913,289 Indymac Index Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2004-AR13 Class B1 5.296 01-25-35 AA 1,209 1,196,106 Mtg Pass Thru Ctf Ser 2005-AR18 Class 1X IO (P) 2.154 10-25-36 AAA 69,711 1,938,838 Mtg Pass Thru Ctf Ser 2005-AR18 Class 2X IO (P) 1.911 10-25-36 AAA 82,680 2,067,010 Mtg Pass Thru Ctf Ser 2005-AR5 Class B1 (P) 5.515 05-25-35 AA 1,797 1,857,074 Mtg Pass Thru Ctf Ser 2006-AR19 Class 1B1 (P) 6.401 08-25-36 AA 1,781 1,428,784 Indymac Index NIM Corp., Mtg Pass Thru Ctf Ser 2006-AR6 Class N2 (S) 8.833 06-25-46 BBB- 954 953,763 JP Morgan Chase Commercial Mortgage Security Corp., Mtg Pass Thru Ctf Ser 2005-LDP3 Class A4B 4.996 08-15-42 AAA 2,865 2,702,987 Mtg Pass Thru Ctf Ser 2005-LDP4 Class B 5.129 10-15-42 Aa2 1,646 1,317,143 Mtg Pass Thru Ctf Ser 2006-LDP7 Class A4 (P) 5.875 04-15-45 AAA 3,345 3,303,812 JP Morgan Commercial Mortgage Finance Corp., Mtg Pass Thru Ctf Ser 1997-C5 Class D 7.351 09-15-29 AA+ 1,301 1,323,436 JP Morgan Mortgage Trust, Mtg Pass Thru Ctf Ser 2005-S2 Class 2A16 6.500 09-25-35 AAA 2,532 2,599,469 Mtg Pass Thru Ctf Ser 2005-S3 Class 2A2 5.500 01-25-21 AAA 3,555 3,610,545 Mtg Pass Thru Ctf Ser 2006-A7 Class 2A5 (P) 5.823 01-25-37 Aa1 4,859 4,706,641 LB-UBS Commercial Mortgage Trust, Mtg Pass Thru Ctf Ser 2006-C4 Class A4 (P) 5.883 06-15-38 AAA 3,950 3,910,742 Master Adjustable Rate Mortgages Trust, Mtg Pass Thru Ctf Ser 2006-2 Class 4A1 (P) 4.989 02-25-36 AAA 4,278 4,213,625 Merrill Lynch/Countrywide Commercial Mtg Trust, Page 13 John Hancock Bond Fund Securities owned by the Fund on February 29, 2008 (unaudited) Mtg Pass Thru Ctf Ser 2006-2 Class A4 (P) 5.909 06-12-46 AAA 4,535 4,493,126 Mtg Pass Thru Ctf Ser 2006-3 Class A4 5.414 07-12-46 AAA 3,880 3,693,090 MLCC Mortgage Investors, Inc., Mtg Pass Thru Ctf Ser 2007-3 Class M1 (G)(P) 5.981 09-25-37 AA 1,565 1,475,543 Mtg Pass Thru Ctf Ser 2007-3 Class M2 (G)(P) 5.981 09-25-37 A 585 533,738 Mtg Pass Thru Ctf Ser 2007-3 Class M3 (G)(P) 5.981 09-25-37 BBB 375 320,739 Morgan Stanley Capital I, Mtg Pass Thru Ctf Ser 2005-HQ7 Class A4 (P) 5.203 11-14-42 AAA 3,065 2,989,006 Mtg Pass Thru Ctf Ser 2005-IQ10 Class A4A (L) 5.230 09-15-42 AAA 4,520 4,341,536 Mtg Pass Thru Ctf Ser 2006-IQ12 Class E 5.538 12-15-43 A+ 2,430 1,740,909 Provident Funding Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-1 Class B1 (P) 4.549 05-25-35 AA 1,600 1,492,618 Renaissance Home Equity Loan Trust, Mtg Pass Thru Ctf Ser 2005-2 Class AF3 4.499 08-25-35 AAA 1,826 1,817,370 Mtg Pass Thru Ctf Ser 2005-2 Class AF4 4.934 08-25-35 AAA 2,365 2,180,259 Residential Accredit Loans, Inc., Mtg Pass Thru Ctf Ser 2005-QA12 Class NB5 (P) 5.957 12-25-35 AAA 2,525 2,333,468 Residential Asset Securitization Trust, Mtg Pass Thru Ctf Ser 2006-A7CB Class 2A1 6.500 07-25-36 AAA 4,143 4,232,975 SBA CMBS Trust, Sub Bond Ser 2005-1A Class D (S) 6.219 11-15-35 Baa2 850 830,482 Sub Bond Ser 2005-1A Class E (S) 6.706 11-15-35 Baa3 795 767,740 Sub Bond Ser 2006-1A Class H (S) 7.389 11-15-36 Ba3 1,373 1,230,208 Sub Bond Ser 2006-1A Class J (S) 7.825 11-15-36 B1 850 761,273 Sharps SP I LLC Trust, Mtg Pass Thru Ctf Ser 2005-6 Class 1 CB 9.250 04-25-46 Baa3 243 241,150 Washington Mutual Alternative Loan Trust, Mtg Pass Thru Ctf Ser 2005-6 Class 1CB 6.500 08-25-35 AAA 1,616 1,661,220 Washington Mutual, Inc., Mtg Pass Thru Ctf Ser 2007-0A4 Class XPPP IO 0.562 04-25-47 Aaa 72,812 1,228,700 Mtg Pass Thru Ctf Ser 2007-0A5 Class 1XPP IO 0.701 06-25-47 Aaa 170,860 2,135,753 Mtg Pass Thru Ctf Ser 2007-0A6 Class 1XPP IO 0.626 07-25-47 Aaa 97,409 1,278,487 Mtg Pass Thru Ctf Ser 2007-1 Class B1 6.205 02-25-37 AA 2,141 1,677,527 Wells Fargo Mortgage Backed Securities Trust, Mtg Pass Thru Ctf Ser 2004-7 Class 2A2 5.000 07-25-19 AAA 2,166 2,146,479 Mtg Pass Thru Ctf Ser 2006-AR15 Class A3 (P) 5.654 10-25-36 AAA 5,216 5,292,254 Page 14 John Hancock Bond Fund Securities owned by the Fund on February 29, 2008 (unaudited) Tobacco 0.32% Alliance One International, Inc., Gtd Sr Note 11.000 05-15-12 B 690 700,350 Gtd Sr Note 8.500 05-15-12 B 890 832,150 Reynolds American, Inc., Sr Sec Note 7.250 06-01-13 BBB 1,420 1,510,782 Wireless Telecommunication Services 1.34% America Movil SA de CV, Sr Note (Mexico) (F) 5.750 01-15-15 BBB+ 1,595 1,617,411 AT&T Wireless Services , Inc., Sr Note 8.125 05-01-12 A 1,355 1,543,451 Citizens Communications Co., Sr Note 6.250 01-15-13 BB+ 1,540 1,416,800 Crown Castle Towers LLC, Sub Bond Ser 2005-1A Class D 5.612 06-15-35 Baa2 3,455 3,254,679 Digicel Group Ltd., Sr Note (Bermuda) (F)(S) 8.875 01-15-15 Caa2 2,115 1,850,625 Rural Cellular Corp., Sr Sub Note (P) 8.989 11-01-12 CCC 330 333,300 SK Telecom Co., Ltd., Bond (South Korea) (F)(L)(S) 6.625 07-20-27 A 2,615 2,653,067 Credit Issuer, description rating (A) Shares Value Preferred stocks 0.84% (Cost $6,789,530) Agricultural Products 0.18% Ocean Spray Cranberries, Inc., 6.25%, Ser A (S) BB+ 18,000 1,657,688 Diversified Metals & Mining 0.37% Freeport-McMoRan Copper & Gold, Inc., 6.75% B+ 23,900 3,531,703 Government U.S. Agency 0.10% Federal Home Loan Mortgage Corp., 8.375%, Ser Z AA- 35,520 914,640 Integrated Telecommunication Services 0.19% Telephone & Data Systems, Inc., 7.60%, BB+ 81,000 1,777,950 Page 15 John Hancock Bond Fund Securities owned by the Fund on February 29, 2008 (unaudited) Credit Par value Issuer, description, maturity date rating (A) Value Tranche loans 0.19% (Cost $1,808,824) Diversified Metals & Mining 0.11% Thompson Creek Metals Co., Tranche A (1st Lien Note), 11-1-12 (G) B $1,042 999,911 Hotels, Resorts & Cruise Lines 0.08% East Valley Tourist Development Authority, Tranche A, 8-6-12 (G) B3 775 775,000 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value U.S. government and agencies securities 38.33% (Cost $353,388,892) Government U.S. 2.31% United States Treasury, Bond (L) 5.000% 05-15-37 AAA $5,250 5,754,903 Note (L) 4.750 05-15-14 AAA 8,450 9,373,560 Note (L) 4.250 11-15-13 AAA 5,940 6,430,513 Note (L) 3.500 02-15-18 AAA 185 184,538 Government U.S. Agency 36.02% Federal Home Loan Mortgage Corp., 20 Yr Pass Thru Ctf 11.250 01-01-16 AAA 37 37,653 30 Yr Adj Rate Pass Thru Ctf (P) 5.616 04-01-37 AAA 5,500 5,648,428 30 Yr Adj Rate Pass Thru Ctf (P) 5.276 12-01-35 AAA 7,674 7,748,954 30 Yr Adj Rate Pass Thru Ctf (P) 5.154 11-01-35 AAA 8,565 8,629,745 30 Yr Pass Thru Ctf 5.000 07-01-35 AAA 8,680 8,564,912 30 Yr Pass Thru Ctf 5.000 09-01-35 AAA 1,066 1,052,323 CMO REMIC Ser 2489-PE 6.000 08-15-32 AAA 2,715 2,815,302 Note 5.500 03-22-22 AAA 9,045 9,383,310 Note 4.500 01-15-15 AAA 15,310 15,934,709 Federal National Mortgage Assn., 15 Yr Pass Thru Ctf 9.000 06-01-10 AAA 211 244,823 15 Yr Pass Thru Ctf 7.000 09-01-10 AAA 65 66,779 15 Yr Pass Thru Ctf 7.000 04-01-17 AAA 414 434,884 15 Yr Pass Thru Ctf 7.000 06-01-17 AAA 101 106,601 15 Yr Pass Thru Ctf 5.500 11-01-20 AAA 1,269 1,300,058 15 Yr Pass Thru Ctf 5.500 12-01-20 AAA 8,700 8,911,099 15 Yr Pass Thru Ctf 5.000 08-01-19 AAA 7,519 7,608,432 Page 16 John Hancock Bond Fund Securities owned by the Fund on February 29, 2008 (unaudited) 30 Yr Pass Thru Ctf 6.500 07-01-36 AAA 5,382 5,581,155 30 Yr Pass Thru Ctf 6.500 07-01-37 AAA 10,744 11,139,744 30 Yr Pass Thru Ctf 6.000 10-01-35 AAA 1 1,342 30 Yr Pass Thru Ctf 6.000 04-01-36 AAA 2,807 2,869,620 30 Yr Pass Thru Ctf 6.000 05-01-36 AAA 2,200 2,248,858 30 Yr Pass Thru Ctf 6.000 09-01-36 AAA 9,889 10,109,889 30 Yr Pass Thru Ctf 6.000 11-01-36 AAA 398 406,428 30 Yr Pass Thru Ctf 6.000 12-01-36 AAA 13,250 13,546,130 30 Yr Pass Thru Ctf 6.000 07-01-37 AAA 13,403 13,700,532 30 Yr Pass Thru Ctf 6.000 08-01-37 AAA 17,493 17,881,802 30 Yr Pass Thru Ctf 6.000 01-01-38 AAA 34,060 34,831,537 30 Yr Pass Thru Ctf 5.500 05-01-35 AAA 26,317 26,574,320 30 Yr Pass Thru Ctf 5.500 01-01-36 AAA 8,562 8,622,273 30 Yr Pass Thru Ctf 5.500 04-01-37 AAA 7,868 7,917,091 30 Yr Pass Thru Ctf 5.500 05-01-37 AAA 5,087 5,118,309 30 Yr Pass Thru Ctf 5.500 06-01-37 AAA 28,629 28,807,039 30 Yr Pass Thru Ctf 5.500 09-01-37 AAA 18,732 18,848,179 30 Yr Pass Thru Ctf 5.500 03-15-38 AAA 16,636 16,729,578 30 Yr Pass Thru Ctf 5.499 03-01-37 AAA 7,431 7,495,575 30 Yr Pass Thru Ctf 5.000 11-01-33 AAA 4,756 4,705,876 30 Yr Pass Thru Ctf 5.000 03-15-34 AAA 10,520 10,358,918 CMO REMIC Ser 2006-64-PC 5.500 10-25-34 AAA 4,520 4,537,476 CMO REMIC Ser 2006-67-PD 5.500 12-25-34 AAA 1,930 1,938,830 15 Yr Pass Thru Ctf PO Zero 02-01-15 AAA 2,020 1,566,453 Financing Corp., Bond 10.350 08-03-18 Aaa 3,545 5,323,860 Government National Mortgage Assn., 30 Yr Pass Thru Ctf 10.500 01-15-16 AAA 11 13,329 30 Yr Pass Thru Ctf 10.000 06-15-20 AAA 26 31,477 30 Yr Pass Thru Ctf 10.000 11-15-20 AAA 11 13,066 30 Yr Pass Thru Ctf 9.500 03-15-20 AAA 35 39,000 30 Yr Pass Thru Ctf 9.500 06-15-20 AAA 6 6,689 30 Yr Pass Thru Ctf 9.500 01-15-21 AAA 39 43,617 30 Yr Pass Thru Ctf 9.500 05-15-21 AAA 19 21,528 Issuer Shares Value Warrants 0.02% (Cost $265,338) Diversified Metals & Mining 0.02% New Gold, Inc. (Canada) (F)(I) 135,000 240,031 Page 17 John Hancock Bond Fund Securities owned by the Fund on February 29, 2008 (unaudited) Interest Par value Issuer, description, maturity date rate Value Short-term investments 10.89% (Cost $102,707,696) Joint Repurchase Agreement 5.71% Joint Repurchase Agreement with Barclays Plc, dated 2-29-08 at 1.800% to be repurchased at $53,887,082 on 3-3-08, collateralized by $31,407,902 U.S. Treasury Inflation Indexed Bond, 3.875%, due 4-15-29 (valued at $54,956,580, including interest) 1.800% $53,879 53,879,000 Interest rate Shares Cash Equivalents 5.18% John Hancock Cash Investment Trust (T)(W) 3.42% (Y) 48,828,696 48,828,696 Total investments (Cost $1,009,905,741)  105.69% Liabilities in excess of other assets (5.69%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. Page 18 John Hancock Bond Fund Notes to Schedule of Investments February 29, 2008 (unaudited) IO Interest only (carries notional principal amount) Gtd Guaranteed MTN Medium Term Note REIT Real Estate Investment Trust (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available unless indicated otherwise. (D) Par value of foreign bonds is expressed in local currency, as shown parenthetically in security description. (F) Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. (G) Security rated internally by John Hancock Advisers, LLC. (L) All or a portion of this security is on loan as of February 29, 2008. (O) Cash interest will be paid on this obligation at the stated rate beginning on the stated date. (P) Variable rate obligation. The coupon rate shown represents the rate at end of period. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $130,000,057 or 13.79% of the Fund's net assets as of February 29, 2008. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. (Y) Represents current yield as of February 29, 2008.  The cost of investments owned on February 29, 2008, including short-term investments, for federal income tax purposes was $1,011,258,031. Gross unrealized appreciation and depreciation of investments aggregated $16,544,586 and $31,587,201, respectively, resulting in net unrealized depreciation of $15,042,615. Notes to Schedule of Investments - Page 1 John Hancock Bond Fund Credit default swap contracts February 29, 2008 (unaudited) Unrealized Notional Buy/Sell Received Terminiation Appreciation Issuer Amount Protection Fixed Rate Date Counterparty (Depreciation) Ford Motor Co. $5,000,000 Sell 2.15% July 2031 Morgan Stanley ($58,823) General Motors Corp. 3,000,000 Sell 5.35 March 2009 Lehman Brothers ($9,743) Goodyear Tire & Rubber Co. 5,000,000 Sell 1.51 June 2012 Bank of America (397,912) Macy's, Inc. 5,000,000 Buy 2.46 March 2013 Lehman Brothers $503 ($465,975) Notes to portfolio of investments Security valuation The net asset value of common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), are valued at their net asset value each business day. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Investment risk The Fund may invest a portion of its assets in issuers and/or securities of issuers that hold mortgage securities, including subprime mortgage securities. The value of these securities is sensitive to changes in economic conditions, including delinquencies and/or defaults, and may be adversely affected by shifts in the markets perception of the issuers and changes in interest rates. Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission , the Fund, along with other registered investment companies having a management contract with the Adviser, may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. Securities lending The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives collateral against the loaned securities and maintains collateral in an amount not less than 100% of the market value of the loaned securities during the period of the loan. The market value of the loaned securities is determined at the close of business of the Fund and any additional required collateral is delivered to the Fund on the next business day. Any cash collateral received is invested in the JHCIT. If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, a fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund receives compensation for lending their securities either in the form of fees, guarantees, and/or by retaining a portion of interest on the investment of any cash received as collateral. The Fund has entered into an agreement with Morgan Stanley & Co. Incorporated and MS Securities Services Inc. (collectively, Morgan Stanley) which permits the Fund to lend securities to Morgan Stanley on a principal basis. Morgan Stanley is the primary borrower of securities of the Fund. The risk of having one primary borrower of Fund securities (as opposed to several borrowers) is that should Morgan Stanley fail financially, all securities lent will be affected by the failure and by any delays in recovery of the securities (or in the rare event, loss of rights in the collateral). Swap contracts The Fund may enter into swap transactions in order to hedge the value of the Funds portfolio against interest rate fluctuations or to enhance the Funds income or to manage the Funds exposure to credit or market risk. Interest rate swaps represent an agreement between two counterparties to exchange cash flows based on the difference in the two interest rates, applied to the notional principal amount for a specified period. The payment flows are usually netted against each other, with the difference being paid by one party to the other. The Fund settles accrued net receivable or payable under the swap contracts on a periodic basis. Credit default swaps involve the exchange of a fixed rate premium for protection against the loss in value of an underlying debt instrument in the event of a defined credit event (such as payment default or bankruptcy). Under the terms of the swap, one party acts as a guarantor receiving a periodic payment that is a fixed percentage applied to a notional principal amount. In return the party agrees to purchase the notional amount of the underlying instrument, at par, if a credit event occurs during the term of the swap. The Fund may enter into credit default swaps in which either it or its counterparty act as guarantors. By acting as the guarantor of a swap, the Fund assumes the market and credit risk of the underlying instrument including liquidity and loss of value. The Fund records changes in the value of the swap as unrealized gains or losses on swap contracts. Net periodic payments accrued but not yet received (paid) are included in change in the unrealized appreciation/depreciation on the Statement of Operations. Accrued interest income and interest expense on the swap contracts are recorded as realized gain (loss). Swap contracts are subject to risks related to the counterpartys ability to perform under the contract, and may decline in value if the counterpartys creditworthiness deteriorates. The risks may arise from unanticipated movement in interest rates. The Fund may also suffer losses if it is unable to terminate outstanding swap contracts or reduce its exposure through offsetting transactions. Notes to Schedule of Investments - Page 2 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Sovereign Bond Fund By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: April 23, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: April 23, 2008 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: April 23, 2008
